Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, a data “transmission” device is claimed in “receiving” a plurality of signal is unclear whether this is a transmission or receiving device. In claim 19, a signal “transmitter” is claimed for “emitting” signal without a corresponding device in the independent claim it depends on. In dependent claims 16-18 and 20-21, there is no device found to make claims 15 and 19 definite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howard (20110210959).
Regarding claim 1, Howard discloses object orientation system, comprising:
a signal transmitter (device 278 in Fig. 32), comprising a directional antenna (directional antenna 148 in Fig. 5, Fig. 7)(the use of a directional antenna in the implementation of antenna 148 can assist the location application in determining a direction to the wireless device 120, paragraph 0083) and emitting a first wireless signal (see also Fig. 6, a wireless device 120 is positioned by emitting a location signal 114 in responding to receiving of paging signal 112);
a plurality of signal receivers (270-272-274-276 in Fig.32 receives location signals from 278), respectively disposed in a plurality of orientations, receiving the first wireless signal, and measuring a plurality of first received signal strength indicators of the first wireless signal (the orientation of the handheld wireless communication device corresponds to the direction of the wireless device, based on the signal strength data paragraph 0083); and
an electronic apparatus (paging device 280 can triangulate the position of the mobile paging device in two dimensions, based on the directional information, paragraph 0175)(position acquired via triangulation also acquired orientation/direction information) coupled to the signal receivers, estimating a plurality of strength variation data of the first received signal strength indicators measured by the signal receivers, and obtaining orientation information of the signal transmitter according to the strength variation data (directional antenna related to the direction of signal received can determine object orientation such as strongest if facing each other, weakest if null pattern is facing the receiver) corresponding to the signal receivers (the location information 
Regarding claims 15 and 8, Howard discloses an electronic apparatus and method (see also rejection of claim 1 about electronic apparatus part)(apparatus, system and method disclosed in paragraph 0013), comprising:
a data transmission device, receiving a plurality of first received signal strength indicators of a first wireless signal emitted by a signal transmitter (paging device 280 can triangulate the position of the mobile paging device in two dimensions, based on the directional information, paragraph 0175);
a storage device, storing a plurality of commands (see Fig. 5, both paging and pages device have processing module/processor and storage/memory); and
a processor, coupled to the storage device and the data transmission device (the wireless 120 in Fig. 5, transmitting location signals in responding t paging signals), and executing the commands for:
estimating a plurality of strength variation data of the first received signal strength indicators (see also directional indicator, paragraph 0084) measured by a plurality of signal receivers, and obtaining orientation information of the signal transmitter according to orientations in which the signal receivers are located and the strength variation data corresponding to the signal receivers (see rejection of claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (20110210959) as applied to claims 1, 8 and 15 above, and further in view of Tingley (20030229445).
Regarding claims 2, 5, 9, 12, 16 and 19 Howard discloses the electronic apparatus respectively calculates a plurality of standard deviations of the first received signal strength indicators measured by the signal receivers in a preset sampling period (wake-up-and-listen period, paragraph 0117) in a short-range system (paragraph 0057) but does not disclose use of standard deviations or first, second emission power, relative orientation in calculating orientation. However, Tingley teaches stochastic model (Abstract), power gradient vectors  relative to transmitter (paragraph 0015) and standard deviation (paragraph 0047) in determining location of a transmitter in a low cost low power system (which is what a typical short-range system uses). It would have been obvious to modify Howard with Tingley by implementing stochastic model in order to calculate orientation with improved accuracy while maintain using a low cost system.

Allowable Subject Matter
Claims 3-4, 6-7, 10-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18, 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov